Mahoney, P. J.,
dissents and votes to reverse in a memorandum. Mahoney, P. J. (dissenting). In my view, plaintiff’s allegations that defendant made assurances of continued employment to induce him to move to Maryland and never intended to honor the promises are sufficient to support a cause of action for fraud (see, Brown v Lockwood, 76 AD2d 721, 731). The failure to set forth detailed circumstances constituting the alleged fraud should not result in dismissal of the complaint since fraudulent conduct is inherently secretive such that the facts are within the peculiar knowledge of defendant (see, Jered Contr. Corp. v New York City Tr. Auth., 22 NY2d 187, 194; P.S. Auctions v Exchange Mut. Ins. Co., 105 AD2d 473, 475).